Citation Nr: 0708229	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities claimed as due to 
herbicide agents used in Vietnam.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities claimed as due to 
herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1969 to June 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran's peripheral disease of the upper and lower 
extremities, first found many years after service, is not 
related to disease or injury in service or to herbicide 
exposure.

2.  Acute and subacute peripheral neuropathy as defined by VA 
regulation has never been clinically established.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
neither incurred nor aggravated in active service, and acute 
and subacute peripheral neuropathy may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in October and November 2002.  Moreover, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been scheduled for hearings at 
the RO but failed to report.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic 
diseases (e.g., organic neurological disorders) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  In pertinent part, if 
acute or subacute peripheral neuropathy is demonstrated, 
service connection may be presumed.  38 C.F.R. §§ 3.307, 
3.309.  For the purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id., note 2.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Initially, the Board notes that there is not a definitive 
diagnosis of peripheral neuropathy of the lower extremities.  
However, a VA examiner in January 2003 referred to the 
veteran's numbness of the hands and legs.  Therefore the 
Board will review the case with the assumption that the 
veteran has peripheral neuropathy of the lower extremities. 

Regarding his Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from April 8, 1970 to 
March 27, 1971.  He reports that he was exposed to Agent 
Orange during his service in Vietnam.  

Significantly, however, peripheral neuropathy of the upper 
and lower extremities is not on the list of the presumptive 
diseases as referred to above, and was not manifested until 
many years after service.  It is not acute or subacute 
peripheral neuropathy as defined.  Accordingly, the Board 
concludes that the claim for service connection may not be 
granted via the Agent Orange presumption or the chronic 
disease presumption.  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee, 34 F.3d at 1039.  

In this regard, there was no evidence of peripheral 
neuropathy of the upper and lower extremities during service.  
Furthermore, the first diagnosis involving neuropathy is in 
2002, when the veteran received private medical care for 
cervical spondylitic myelopathy, some 31 years after service.  
Although the veteran reported at a September 2002 Agent 
Orange examination that his symptoms began in 2000, this is 
still a significant period of time subsequent to service 
discharge.  Such a delay is evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

Still further, the Board notes that the record does not 
contain any medical opinion which relates his neuropathy to 
the veteran's military service.  In fact, the only competent 
medical evidence of record is to the contrary.  Private 
medical records dated in 2002 show that the veteran was 
involved in a motor vehicular accident 6-8 years previously 
where he sustained L1-L2 compression fractures.  After 
undergoing diagnostic studies the physician noted severe 
spinal stenosis.  The diagnosis was cervical spondylitic 
myelopathy with "numb, clumsy hands" syndrome.  Moreover, a 
VA examiner in January 2003 indicated that the veteran had 
cervical spondylitic myelopathy and a history of L1-L2 
compression fractures causing numbness in the hands and legs.  
The examiner opined that this was unrelated to service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that peripheral neuropathy 
of the upper and lower extremities is of service origin; was 
manifested within a year after service; or is related to 
service.  


ORDER

Service connection for peripheral disease of the upper and 
lower extremities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


